DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 2-12 and 14-20 are objected to because of the following informalities: 
In the preamble of each of the dependent claims 2-12 and 14-20, the word “Claim” (as used in “The evaporative cooler of Claim 1”) should be spelled with a lowercase “c”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication No. 2019/0277519 A1 to Petersen et al.

    PNG
    media_image1.png
    706
    475
    media_image1.png
    Greyscale

Petersen teaches limitations from claim 1 in fig. 8, shown above, and fig. 9, shown below, an evaporative air cooler (portable air cooler 100), comprising: 
a housing (including upper housing portion 104 and lower housing portion 106) comprising a top panel (the top of portion 104, where control panel 132 is disposed), wherein the housing defines an interior of the evaporative air cooler (as shown); 
a tank (108) positioned at least partially adjacent the top panel (as shown), wherein the tank is configured to receive, store, and release liquid (as taught in ¶¶ 22-23); 
a filter structure (10) comprising a filter (media pad 14), wherein the filter (14) is configured to absorb the liquid (as taught in ¶ 22, “air is drawn into the portable air cooler 100 with a fan 116, the air is pushed through the wet media pad 14”); and 
a fan (116) configured to draw air into the interior and direct the air through the filter structure (10) and out of the interior (as taught in ¶ 22).

    PNG
    media_image2.png
    595
    497
    media_image2.png
    Greyscale

Petersen teaches limitations from claim 2 in figs. 8 and 9, shown above, the evaporative air cooler of claim 1, wherein the housing further comprises: 
a side panel (the lateral sides of the upper housing portion 104), wherein the tank (108) is positioned at least partially adjacent the side panel (as shown in figs. 8 and 9, the sides of the tank 108 curve from the top face of the device onto the side panels and the lower portion that extends downward from the tank to the cap 120 does so internal to the system and adjacent to the side wall).

Petersen teaches limitations from claim 3, the evaporative air cooler of claim 1, wherein the air drawn into the interior is cooled at least by the liquid absorbed by the filter (14, as taught in ¶ 22).

Petersen teaches limitations from claim 4, the evaporative air cooler of claim 1, further comprising: 
a water tray (reservoir 110) formed adjacent a bottom of the housing (in the bottom housing portion 106), wherein the water tray is configured to store at least a portion of the liquid (this liquid being received from the tank 108 through the check valve 122 as taught in ¶¶ 23-24).

Petersen teaches limitations from claim 5 in fig. 9, the evaporative air cooler of claim 1, wherein the liquid is absorbed by the filter (14) at a first end of the filter (this being the top end, where water is delivered by the top tray 28 as taught in ¶¶ 19-20).
It is noted that claim 5 does not present any structure or orientation for the “first end of the filter” and thus any end of a filter device at which water is absorbed meets the limitations of this claim.

Petersen teaches limitations from claim 7 in fig. 9, the evaporative air cooler of claim 1, wherein the liquid is absorbed by the filter (14) at a second end of the filter (this being the top end, where water is delivered by the top tray 28 as taught in ¶¶ 19-20).
It is noted that claim 7 does not present any structure or orientation for the “second end of the filter” and thus any end of a filter device at which water is absorbed meets the limitations of this claim.

Petersen teaches limitations from claim 8 in fig. 9, shown above, the evaporative air cooler of claim 7, wherein the second end (at the location of the top tray 28) of the filter (14) is adjacent and in fluid communication with the tank (being adjacent by physical proximity and in fluid communication through the check valve 122, reservoir 110, and pump 112 as taught in ¶¶ 22-23).
Petersen teaches limitations from claim 10, the evaporative air cooler of claim 1, wherein the filter structure (10) is configured for removal from the interior (as recited in ¶ 25, the media pad apparatus may be replaced).

Petersen teaches limitations from claim 11 in fig. 9, shown above, the evaporative air cooler of claim 1, further comprising: a shroud (top tray 28) configured to distribute the liquid toward the filter structure (10) (as taught in ¶ 19).

Petersen teaches limitations from claim 12 in fig. 9, shown above, the evaporative air cooler of claim 1, wherein the fan (116) is configured to draw the air into the interior through a grate (rear grille 124) and direct the air from the interior through a front grill (126). (As per ¶ 24, “The top housing portion 104 includes a rear grille 124 through which air is drawn into the portable air cooler 100 and a front grille 126 through which cooled air is expelled from the portable air cooler 100.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen as applied to claim 1 above, and further in view of US Publication No. 2005/0210908 A1 to Chee et al.
Although claim 5 was rejected above as being anticipated by Petersen, this additional grounds of rejection is also presented to demonstrate that the structure of the claim is obvious even if the claim is interpreted as requiring that the “first end” of the filter be a lower end as demonstrated in the instant specification.

Regarding claim 5, Petersen teaches an evaporative cooling system in which a tank in an upper portion of a housing provides water through a reservoir and pump to an evaporative media pad in order to cool an airstream provided through the housing.  Petersen does not teach a lower end of the media pad (referred to as a first end in claim 5).  Chee teaches in ¶¶ 35-38, a heat exchanger provided with a porous material 36 which wicks water from the lower edge of the material through a capillary action in order to provide evaporative cooling to air flowing through the heat exchanger as taught in claim 5.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Petersen with the water wicking material of Chee in order to reduce the power required by the system of Petersen for pumping water to wet the evaporative cooling media, allowing either a more efficient operation in which the pump is used less to move the same mass of water or a power-save operation in which a lower amount of water is moved entirely by the capillary effect to wet the media without the pump being powered at all.

Petersen as modified by Chee teaches limitations from claim 6, the evaporative air cooler of claim 5, wherein the first end (the lower end from which water is wicked as taught by Chee and discussed in the above rejection of claim 5) of the filter (10 of Petersen) is adjacent and in fluid communication with a water tray (the compartment 130 and reservoir 110 in the bottom housing (106) of Petersen, as taught in ¶¶ 23-24).

Claims 9, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen as applied to claim 1 above, and further in view of US Publication No. 2017/0321913 A1 to Dinnage et al.

Regarding claim 9, Petersen teaches an evaporative cooling system in which a tank in an upper portion of a housing provides water through a reservoir and pump to an evaporative media pad in order to cool an airstream provided through the housing.  Petersen does not teach the filter structure of his invention comprising a plurality of filter defining air gaps.  Dinnage teaches in figs. 3 and 6, shown below, and in ¶ 43 an evaporative cooling system in which a plurality of evaporative media sections (412 and 422) are movable between a closed position (shown in fig. 3) and an open position (shown in fig. 6), the open position providing air gaps between the sections (412 and 422) so that a portion of air may bypass the evaporative media sections providing a mix of cool, humid air and warm, dry air to achieve a desired temperature and humidity of the mixed and outputted air.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Petersen with the plural movable evaporative media, capable of providing air gaps therebetween taught by Dinnage in order to allow the proportion of air which is evaporatively cooled to be varied in order to supply air at a desired temperature and humidity as taught by Dinnage in ¶ 43.

    PNG
    media_image3.png
    432
    426
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    385
    385
    media_image4.png
    Greyscale

Regarding the limitations of claim 13, refer to the above rejection of claim 1 regarding the housing, tank, filter, and fan and to the above rejection of claim 9 regarding the use of a plurality of filters.

Regarding the limitations of claim 14, refer to the above rejection of claim 13 upon which claim 14 depends regarding the limitations present in this parent claim and to the above rejection of claim 4 regarding the limitations particularly present in claim 14.

Regarding the limitations of claim 15, refer to the above rejection of claim 13 upon which claim 15 depends regarding the limitations present in this parent claim and to the above rejection of claim 5 regarding the limitations particularly present in claim 15.


Regarding the limitations of claim 17, refer to the above rejection of claim 13 upon which claim 17 depends regarding the limitations present in this parent claim and to the above rejection of claim 7 regarding the limitations particularly present in claim 17.

Regarding the limitations of claim 18, refer to the above rejection of claims 13 and 17 upon which claim 18 depends regarding the limitations present in these parent claims and to the above rejection of claim 8 regarding the limitations particularly present in claim 18.

Regarding the limitations of claim 19, refer to the above rejection of claim 13 upon which claim 19 depends regarding the limitations present in this parent claim and to the above rejection of claim 10 regarding the limitations particularly present in claim 19.

Regarding the limitations of claim 20, refer to the above rejection of claim 13 upon which claim 20 depends regarding the limitations present in this parent claim and to the above rejection of claim 12 regarding the limitations particularly present in claim 20.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen and Dinnage as applied to claim 1 above, and further in view of Chee.
Although claim 15 was rejected above as being obvious over Petersen in view of Dinnage, this additional grounds of rejection is also presented to demonstrate that the structure of the claim is obvious even if the claim is interpreted as requiring that the “first end” of the filter be a lower end as demonstrated in the instant specification.
Regarding the limitations of claim 15, refer to the above rejection of claim 13 upon which claim 15 depends regarding the limitations present in this parent claim and to the above rejection of claim 5 regarding the limitations particularly present in claim 15.

Regarding the limitations of claim 16, refer to the above rejection of claims 13 and 15 upon which claim 16 depends regarding the limitations present in these parent claims and to the above rejection of claim 6 regarding the limitations particularly present in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	16 September 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763